
	

113 HR 106 IH: Congressional Budget Accountability Act
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 106
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Gingrey of
			 Georgia (for himself, Ms.
			 Tsongas, Mr. Westmoreland,
			 Mr. Posey,
			 Mr. Conaway,
			 Mr. Webster of Florida,
			 Mr. Nugent,
			 Mrs. Black, and
			 Mr. Wittman) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To require any amounts remaining in a Member’s
		  Representational Allowance at the end of a fiscal year to be deposited in the
		  Treasury and used for deficit reduction or to reduce the Federal
		  debt.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Budget Accountability
			 Act.
		2.Requiring amounts
			 remaining in members’ representational allowances to be used for deficit
			 reduction or to reduce the federal debt
			(a)In
			 GeneralNotwithstanding any
			 other provision of law, any amounts appropriated for Members’ Representational
			 Allowances for the House of Representatives for a fiscal year which remain
			 after all payments are made under such Allowances for the year shall be
			 deposited in the Treasury and used for deficit reduction, except that in the
			 case of a fiscal year for which there is no Federal budget deficit, such
			 amounts shall be used to reduce the Federal debt (in such manner as the
			 Secretary of the Treasury considers appropriate).
			(b)RegulationsThe
			 Committee on House Administration shall promulgate such regulations as may be
			 necessary to carry out this section.
			(c)Effective
			 DateThis section shall apply
			 with respect to fiscal year 2013 and each succeeding fiscal year.
			
